273 S.W.3d 79 (2008)
Darin LEWIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68604.
Missouri Court of Appeals, Western District.
November 4, 2008.
Frederick Joseph Ernst, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun Mackelprang and Karen L. Kramer, Office of Attorney General, Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, and JOSEPH P. DANDURAND, Judge, and RONALD R. HOLLIGER, Judge.
Prior report: 168 S.W.3d 464.

ORDER
PER CURIAM.
Darin Lewis (Lewis) appeals the denial of his Rule 29.15 motion for post-conviction relief based on ineffective assistance of counsel. On appeal, Lewis argues that the court erred in denying his motion because *80 his trial counsel's failure to call a witness to bolster his self-defense claim fell below the standard of care of a reasonably competent attorney and prejudiced the trial's outcome. Having carefully considered Lewis's contentions on appeal, we find no basis for reversing the decision of the trial court. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b).